99 F.3d 1146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.STATE OF OREGON, Acting By and Through the DIRECTOR OFVETERANS AFFAIRS, Plaintiff-Appellee,v.Thomas J. MARTIN, Defendant-Appellant.
No. 96-35189.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 15, 1996.

Before:  BEEZER, KOZINSKI and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Thomas J. Martin appeals pro se the district court's dismissal of his complaint as frivolous.  We affirm.


3
Federal district courts lack subject matter jurisdiction to review the final determinations of a state court in judicial proceedings.  See Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995).  "This is true even when the challenge to a state court decision involves federal constitutional issues."   Id.


4
In his complaint, Martin challenges an adverse decision of the Oregon Court of Appeals and the Oregon Supreme Court's order denying his petition for review of that decision.  The district court properly concluded that it lacked subject matter jurisdiction to review Martin's impermissible collateral attack on prior state court decisions.  See id. at 291-92.  We therefore affirm the district court's dismissal of Martin's complaint.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Martin's request for oral argument is denied